


110 HRES 104 IH: Honoring and recognizing the life and

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Ryan of Ohio (for
			 himself, Ms. Sutton,
			 Mr. Kucinich,
			 Mr. Wilson of Ohio,
			 Ms. Kaptur,
			 Mr. Space,
			 Mr. Hobson,
			 Mrs. Jones of Ohio,
			 Mrs. Schmidt, and
			 Ms. Pryce of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring and recognizing the life and
		  accomplishments of the late Tom Mooney, president of the Ohio Federation of
		  Teachers.
	
	
		Whereas Tom Mooney graduated from Antioch College in
			 Yellow Springs, Ohio, before becoming a high school government teacher in
			 Cincinnati in 1974;
		Whereas Mr. Mooney, a passionate advocate for teachers and
			 public education, served as the president of the Cincinnati Federation of
			 Teachers and was also named vice president of the American Federation of
			 Teachers and served on its executive council;
		Whereas during his 21 years as president of the Cincinnati
			 Federation of Teachers, Mr. Mooney worked to establish a teacher evaluation
			 system;
		Whereas in 2000 Mr. Mooney was elected the president of
			 the Ohio Federation of Teachers, which represents more than 20,000 members,
			 including public education employees, higher education faculty and support
			 staff, and other public employees;
		Whereas during his tenure as president of the Ohio
			 Federation of Teachers, Mr. Mooney worked to strengthen the teaching profession
			 and to improve the working environment for all school employees while also
			 encouraging parental involvement to ensure a high-quality public education for
			 all children;
		Whereas as a tireless advocate for Ohio’s public education
			 system, Mr. Mooney fought efforts to privatize educational services, believing
			 that privatization came at the expense of the vast majority of students who
			 attend public schools in the state;
		Whereas on December 3, 2006, Ohio and the Nation felt a
			 great loss with the sudden death of Mr. Mooney; and
		Whereas Mr. Mooney will be remembered as a fearless union
			 leader and for his true dedication to improving the quality of public
			 education: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and recognizes the life and achievements of the late Tom Mooney, president of
			 the Ohio Federation of Teachers, who exemplified dedication and true advocacy
			 for children and public education, while also gaining a deserved reputation as
			 an articulate and forceful labor union activist.
		
